Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 07 June 2021, has been entered and the Remarks therein, filed 08 November 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b), and 35 U.S.C. §103 over Ogueke et al. in view of Bisterfeld von Meer, Baek et al., Fijan, Chang, and Nair, necessitated by Applicants’ amendment received 08 November 2021, specifically, amended claims 1 and 2. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1 and 2 are pending.
	Claims 1 and 2 are rejected.
	Claim 1 is objected to.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/076,931, 03/22/2016, which claims benefit of 62/138,099, 03/25/2015, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/148,462 and 15/076,931 appear to be the same; i.e., instant application 16/148,462 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/076,931 was issued either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/076,931.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1 and 2 have the effective filing date of 25 March 2015.

Specification
This objection to the specification was cited in the Non-Final Office Action mailed 07 June 2021. It is being re-cited here because the issue has not been resolved by Applicant.

The disclosure is objected to because of the following informalities:

MPEP 608.01 (I)/37 CFR 1.52 (b)(5)) states: Other than in a reissue application or reexamination or supplemental examination proceeding, the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.
Appropriate correction is required.

Claim Objections
	Some of the objections to Claims 1 and 2, in the Non-Final Office Action mailed 07 June 2021, are withdrawn in view of Applicants' amendment received 08 November 2021, in which the cited claims were amended.
	Other objections have been maintained and are re-cited here, in addition to new objections, in view of Applicant’s amendment.

Claim 1 is objected to because of the following informalities:
The use of semicolons (;) to separate terms in the Markush group of growth media should be replaced by commas (,), as the comma is preferably used in claimed subject matter to separate terms in a presented list (such as a Markush group listing).
Compare to the use of commas to separate the types of bacteria that are listed in the growing step in claim 1.
Claim 1 recites: “…admixed with one or more of Cannabis sativa flowers; Cannabis sativa leaves; Cannabis indica flowers; Cannabis indica leaves…”, which should read: “…admixed with one or more of Cannabis sativa flowers, Cannabis sativa , Cannabis indica flowers, or Cannabis indica leaves...”
Claim 1 recites: “…; Black Quinoa; Red Quinoa;and Red Canihua;…”, which should read: “…; Black Quinoa, Red Quinoa, and Red Canihua;…”
Claim 1 recites: “…, said growth medium and said Cannabis wherein said solid biomass has a dry-weight basis”, which should read: “…, said growth medium and said Cannabis, wherein said solid biomass is based on dry weight.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-2 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 07 June 2021, is withdrawn, in part, in view of Applicants' amendment received 08 November 2021, in which claim 1 was amended. In addition, further search and reconsideration of the claimed subject matter shows prior art references (e.g., Bisterfeld von Meer (WO 2012/098167; cited below and in the Non-Final Office Action mailed 07 June 2021) which show the incorporation of some form of the Cannabis sativa plant into a fermented composition.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 1 and 2 fail to comply with the written description requirement because they contain new matter.
	Claim 1 recites: “…, and creating a solid biomass therefrom containing said bacterium, said growth medium and said Cannabis, wherein said solid biomass has a dry-weight basis.”
	Claim 2 recite: “…, wherein said growth medium is supplemented by the addition of Organic Aloe Vera Juice and said Organic Aloe Vera Juice is retained in the resulting dry-weight solid biomass.”

	The specification recites: “[014] Bacillus subtilis Solid Substrate Delivery System: 25-97% of total biomass on a dry weight basis: contains a single or combination of, legumes, seeds, herbs and spices. An exemplary combination is at least five or more of Cabbage, …, Navy Bean, and Pinto Bean.” (originally-filed specification, para. [014]); “[016] Liquid Substrate Nutrient Stimulant: may contain for example 500-1,000 ml total liquid material consisting of a single or combination of juices from fruits, vegetables and herbs containing low or high levels of naturally occurring sugars such as Aloe Vera (Inner Leaf), Purple Carrot, Grape, Apple, Pomegranate, Beet, Parsley and
Cabbage.” (para. [016]); and “[017] Lactobacillus plantarum Solid Substrate Delivery System containing 25-97% of total biomass material on a dry weight basis: may contain for example one or more of legumes, seeds, herbs and spices such as, Kidney Bean,…, Navy Bean and Pinto Bean.” (para. [017]).
	That is, the bacterium is not included in the list of ingredients that make up the dry-weight part (i.e., 25-97%) of the biomass for the purpose of calculating the biomass as dry weight. The organic aloe vera juice is not included in the list of ingredients that make up the dry-weight part of the biomass for the purpose of calculating the biomass as dry weight, but is supplemented as a liquid substrate nutrient supplement. That is, it is not clear that the organic aloe vera juice is a part of the solid (dry-weight) biomass. In addition, one ordinary skill in the art would understand that the process of bacterial fermentation of organic products cannot occur in a completely dry environment; on the other hand, one of ordinary skill in the art would understand that liquid fermentation products could dried down and converted to, e.g., dehydrated powders. However, the instant specification does not describe this type of processing step, and merely states that the bacterial substrate contains the dry weight biomass as stated, with only describes the growth media.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite ingredients or components which are part of the dry weight portion of the biomass, as supported by the specification.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 2 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1 recites: “A method for enhancing the probiotic constituency of edible or fermented foods and to create a dry-weight basis biomass,… so as to create a bacterial biomass,…, said growth medium and said Cannabis, wherein said solid biomass has a dry-weight basis.”
Claim 2 recite: “…, wherein said growth medium is supplemented by the addition of Organic Aloe Vera Juice and said Organic Aloe Vera Juice is retained in the resulting dry-weight solid biomass.”

However, it is not clear how the term ‘dry-weight basis’ further defines the metes and bounds of the ‘solid biomass’ within the context of the claimed subject matter. The biomass is already described as a ‘solid’ biomass (i.e., not a liquid); therefore, further describing the solid biomass as having a dry-weight basis does not further define the structure of the solid biomass. An American English dictionary definition of the term ‘dry weight basis’ is: “the ratio of the amount of dry solid in a sample after drying to the total mass of the sample before drying.” Applicant has not performed this calculation; it is noted that the specification does not show the weight amounts of any of the ingredients that go into preparing the solid biomass that results from the method of claim 1, but rather overall percentages of described growth substrates (e.g., spec., para. [014], [015] and [017]). That is, because none of the ingredients or components are combined on a specific weight basis (e.g., mg, gr, kg, oz, lb) it is also not clear what the metes and bounds of a ‘dry-weight (solid) biomass’ are, because the abovementioned calculation cannot be performed.
For the purpose of compact prosecution, the claims will be interpreted to refer to any biomass composition that comprises the ingredients or components as claimed in claims 1 and 2, and which can be combined as a dry weights or solids. 
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 2 under 35 U.S.C. §103 as being unpatentable over Ogueke et al. in view of Bisterfeld von Meer, Baek et al., Fijan, and Chang, in the Non-Final Office Action mailed 07 June 2021, is withdrawn in view of Applicants' amendment received 08 November 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. §103 as being unpatentable over Ogueke et al. ((2013) Intl. J. Life Sci. 2(3): 113-120) in view of Bisterfeld von Meer (International Patent Application Patent Application Publication No. WO 2012/098167 A2), Baek et al. (U.S. Patent Application Publication No. 2010/0285176 A1), Fijan ((2014) Int. J. Environ. Res. Public Health 11: 4745-4767), Chang ((U.S. Patent Application Publication No. 2015/0190450 A1; Filed: Jan. 20, 2014), and Nair (U.S. Patent Application Publication No. 2011/0206721 A1.
[All references except Nair cited in the Non-Final Office Action mailed 07 June 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Ogueke et al. addresses some of the limitations of claim 1.
Regarding claim 1, Ogueke et al. shows the effect of fermentation variables on the production of a soup condiment from fluted pumpkin (“oriri ugu”) using Bacillus subtilis. The suggested combination of variables for optimum fermentation will result in improved product quality, including increased amino nitrogen production and low peroxide value (pg. 113, Abstract [A method of enhancing the probiotic constituency of edible or fermented foods]).
Pumpkin fruits were cut open and the seeds extracted, cleaned and stored at 4oC until used in the described study (pg. 114, para. 1 [a growth medium containing one or more of growth media selected from a group which includes pumpkin seed]).
Bacillus subtilis colonies were purified after streaking on nutrient agar. Stock cultures were kept in nutrient broth and stored at -20oC (pg. 114, para. 2). The seeds were extracted from their pods, cotyledons prepared, and placed in a sterile container. They were inoculated with 2.0mL of standardized broth cultures and mixed (pg. 114, para. 5). The seed cotyledons were then put in an incubator set at appropriate temperatures and allowed to ferment for four days (pg. 114, para. 5  [growing at least one bacterium selected from a group which includes Bacillus subtilis]).

Claim 1, line 2, recites the transitional phrase ‘consisting essentially of’.
MPEP 2111.03 (III) states, in part:  For the purposes of searching for and applying prior art under 35 U.S.C. §102  and §103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
It is noted that it is not clear what the basic and novel characteristics of the claim 1 method are. The method only describes one step; i.e., the growing of at least one type of bacteria on a growth medium containing one or more types of growth media. This step is not considered to be novel. In addition, it is not clear, for example, what is novel about the growth media components cited in claim 1, in view of the specification reciting many more potential growth media components than those cited in claim 1 (spec., para. [007]). 
 
	Ogueke et al. does not show: 1) a growth medium admixed with one or more of Cannabis sativa flowers, Cannabis sativa leaves, Cannabis indica flowers, or Cannabis indica leaves [species election] [Claim 1]; 2) creating a solid biomass based on a dry-weight basis [Claims 1 and 2]; and 3) the growth medium is supplemented by the addition of organic aloe vera juice [species election] [Claim 2].

	Bisterfeld von Meer addresses some of the limitations of claim 1, by showing that Cannabis plant parts can be included in a fermented food product.
	Regarding claim 1, Bisterfeld von Meer shows a method of obtaining juice from the hemp plant, i.e., Cannabis sativa plant, and a juice produced by the method which is suitable for human consumption (pg. 1, para. 1). The juice can be obtained from any of three different parts of the plant, including the upper leafy third of the hemp stem, the fibrous part of the hemp stem, and the shives (pg. 4, para. 1 [Cannabis sativa leaves or flowers] [species election]).
The leaves and blooms of the hemp plant are pressed immediately after harvesting to produce the juice (pg. 4, para. 4 [Cannabis sativa leaves or flowers] [species election]). The hemp juice is mixed with yeast extract and fermented (pg. 4, para. 3 [nexus to Ogueke et al.] [A method for enhancing the probiotic constituency of a fermented food]).
Bisterfeld von Meer further teaches that Cannabis beer can be produced by adding brewer’s yeast  to cold-pressed Cannabis juice and then letting the mixture ferment (pg. 21, last para.).

Baek et al. addresses the limitations of claim 2, by showing that aloe vera juice can be included in a fermented food product.
Regarding claim 2, Baek et al. shows obtaining a fermentation product of aloe, by culturing mushroom spores with a viscous gel of aloe (pg. 1, para. [0010] [aloe vera juice] [species election] [nexus to Ogueke et al. and Bisterfeld von Meer] [edible, fermented foods]).
Baek et al. teaches that a fermented aloe vera drink is produced by adding lactobacillus to aloe vera for fermentation, as previously described. An aloe vera gel is fermented by using lactobacillus having high lactic acid productivity (pg. 1, para. [0005]). Several kinds of aloes are directly edible and used for fresh juice (pg. 1, para. [0003] [organic aloe vera juice] [nexus to Ogueke et al.] [a probiotic bacterium]). 
That is, the described juice is derived from the gel, as an organic aloe vera juice.

Fijan provides motivation for expecting that any of the probiotic microorganisms cited in the prior art of Ogueke et al., Bisterfeld von Meer, and Baek et al. (i.e., Bacillus subtilis, (brewer’s) yeast (Saccharomyces cerevisiae), and lactobacilli strains, respectively) could be used in the method, shown by Ogueke et al., because they all have well known probiotic, fermentation properties, by way of addressing the limitations of claim 1.
Regarding claim 1, Fijan teaches that health benefits have mainly been demonstrated for specific probiotic strains of the following genera: Lactobacillus, Saccharomyces, and Bacillus (pg. 4745, Abstract [nexus to Ogueke et al., Bisterfeld von Meer, and Baek et al.]). Table 1 shows the health benefits of various probiotic microorganisms, including Lactobacillus plantarum, Bacillus subtilis, Bacillus coagulans, and Saccharomyces (pg. 4753, Table 1 thru pg. 4754, cont. Table 1). Saccharomyces cerevisiae is used for making wine, bread and beer (pg. 4750, para. 4 [i.e., Saccharomyces cerevisiae is what is known as brewer’s yeast]). 

Chang provides motivation for combining the growth media cited in the prior art of Ogueke et al., Bisterfeld von Meer, and Baek et al. (i.e., pumpkin seed, Cannabis sativa or C. indica leaves or flowers, and organic aloe vera juice, respectively) into one composition, by way of addressing the limitations of claims 1 and 2.
Chang shows ingredients for consumption, which include plant, Chinese medicine, nutritional and health ingredients, as well as food additives (pg. 1, para. [0013]). At least one ingredient for consumption can be delivered in the form of food or drink (pg. 1, para. [0016]). At least one ingredient is the form of juice or liquid (pg. 1, para. [0015] [nexus to Ogueke et al., Bisterfeld von Meer, and Baek et al.] [edible, fermented food or juice]).
Regarding claims 1 and 2, at least one ingredient comprises at least one plant ingredient selected from the group of fruit, flower, seed or leaf, and can include pumpkin seed, cannabis, and aloe vera (pg. 2, para. [0018] thru pg. 3, cont. para. [0018]).

Nair addresses some of the limitations of claims 1 and 2, by showing that the claimed biomass can be produced as a solid biomass on a dry weight basis.
Regarding claims 1 and 2, Nair shows a dietary supplement composition in powder (or other form) that may be a mixture of mushrooms grown in fermented soy plus rice flour (pg. 3, para. [0023] [nexus to Ogueke et al., Bisterfeld von Meer, and Baek et al.] [edible, fermented food or juice] [Claims 1 and 2] [a solid biomass based on dry weight]). In several different embodiments, the dietary supplement composition contains peas and quinoa (pg. 15, para. [0132] [instant claim 1]); flax, sesame seeds, ashwaghanda and cocoa (pg. 25, para. [0025] [instant claim 1]; and millet (pg. 11, para. [0087] [instant claim 1]). The fermented soy includes soy fermented with one or more of the microbes: Lactobacillus plantarum, and probiotic bacteria (pg. 15, para. [0124] [nexus to Baek et al. and Fijan]). In an illustrative powdered supplement, the fermented soy may be provided in an amount of from about 80wt% to about 99.5wt% (pg. 3, para. [0023]). It is desirable to dehydrate or dry the soy fermentation product (pg. 8, para. [0062]). Fermented soybean powder may range from about 20% to about 80% of the total weight of the compositions (pg. 9, para. [0064]). Table 1 shows that the fermented soy is added as a dry weight in milligrams, along with the milligram weights of other dry ingredients (e.g., ginger, cinnamon and chocolate powder) (pg. 11, cont. para. [0080], Table 1 [Claims 1 and 2- a solid biomass based on dry weight]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for enhancing the probiotic constituency of edible or fermented foods, comprising growing at least one bacterium on a growth medium comprising pumpkin seed, as shown by Ogueke et al., by incorporating Cannabis sativa or C. indica leaves or flowers into the method [Claim 1], as shown by Bisterfeld van Meer, with a reasonable expectation of success, because Bisterfeld van Meer shows that a Cannabis sativa extract from flowers or leaves can be used as a growth media for fermentation by a probiotic microbe (i.e., yeast) to produce an edible food, which is the type of microbe and its application, as shown by Ogueke et al. (MPEP 2143 (I)(A)). 
It would have been further obvious to have incorporated organic aloe vera juice into the method [Claim 2], with a reasonable expectation of success, because Baek et al. teaches that the viscous gel of the aloe vera plant (which contains the juice) can be used as a growth media for fermentation by a probiotic microbe; i.e., that lactobacillus has been used to recover a fermentation product of aloe vera, which is the type of microbe and its application, as shown by Ogueke et al. (MPEP 2143 (I)(A)). Chang teaches that one edible composition can comprise all of the growth media shown by Ogueke et al., and Bisterfeld von Meer, and Baek et al. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the seemingly unrelated growth media of pumpkin seed, Cannabis leaves and/or flowers, and organic aloe vera juice into one edible or fermented food, and that, as shown by Ogueke et al., Bisterfeld von Meer, and Baek et al., all of them would be successful substrates for fermentation by a probiotic microorganism.
It would have been obvious to one of ordinary skill in the art to have made those modifications, even though each of the cited prior art references describes a different type of probiotic microbe, because Fijan teaches that the cited probiotic microbes (i.e., Bacillus subtilis, yeast and lactobacilli) are all well known for their use in food-related fermentation reactions. Therefore, it would have been obvious to one of ordinary skill in the art of product fermentation to have substituted the probiotic Bacillus subtilis, shown by Ogueke et al., with either the probiotic yeast or the probiotic lactobacilli, shown by Bisterfeld von Meer and Baek et al, respectively, with the reasonable expectation of successfully propagating and/or fermenting said probiotic microorganism on the described substrates (MPEP 2143 (I)((B)(3)).
Conversely, it would be obvious to expect that the growth media, shown by Bisterfeld von Meer, and Baek et al., could be incorporated into the method for enhancing the probiotic constituency of edible or fermented foods, as shown by Ogueke et al., with the reasonable expectation that the Bacillus subtilis strain, shown by Ogueke et al., would use C. sativa leaves and/or flowers and the organic aloe vera juice as substrates that would promote its growth (MPEP 2143 (I)(A)).
In addition, Chang teaches that one edible composition can comprise all of the growth media shown by Ogueke et al., Bisterfeld von Meer, and Baek et al. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the seemingly unrelated growth media of pumpkin seed, C. sativa leaves and/or flowers, and organic aloe vera juice into one edible or fermented food, and that, as shown by Ogueke et al., Bisterfeld von Meer, and Baek et al., all of them would be successful substrates for fermentation by a probiotic microorganism.
It would have been further obvious to have combined the growth media on a dry weight basis [Claims 1 and 2], with a reasonable expectation of success, Nair shows that fermented growth media as plant ingredients can be combined and presented as a dry weight (specifically, a powdered dietary supplement) (MPEP 2143 (I)(A)). In addition, it would have been obvious to one of ordinary skill in the art of fermented food preparation to have added any (plant) growth medium component as a dry ingredient, especially if the natural state of the ingredient is in a dry form, such as seeds, leaves, flowers or stems of a plant (MPEP 2144 (I)). Nair teaches that it is desirable to dehydrate or dry the soy fermentation product in order to avoid possible temperature degradation of the reaction or ingredients (pg. 8, para. [0062]). Therefore, it would have also been obvious to have dehydrated the liquid fermentation products, shown by Ogueke et al., Bisterfeld von Meek, and Baek et al. (e.g., as dehydrated soup or juice powders, respectively), and one would have been motivated, because dehydrated products have a long shelf life, which increases their value as commercial products, and Nair teaches that dehydration or drying avoids the possible temperature degradation of the ingredients
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 3-4, filed 08 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 2 were amended.

	1. Applicant remarks (pg. 3, para. 3) that none of the newly cited prior art teaches or suggests the preparation of a dry-weight basis specifically bacterial solid biomass at all, let alone the combination biomass set forth in the claims.
	However, in response to Applicant, this argument is moot in view of the newly-cited reference of Nair. 

	2. Applicant remarks (pg. 3, para. 3) that the bacillus of Ogueke and the yeast of Bisterfeld are "apples and oranges" as to combining these teachings, namely, when combining Ogueke and Bisterfeld one would learn to culture bacteria on pumpkin seeds-and to ferment Cannabis juice with yeast, with no suggestion how or motivation why to combine the two.
	However, in response to Applicant, this argument is not persuasive in view of the reference of Fijan, which teaches that health benefits have been demonstrated for specific probiotic strains of the following genera: Lactobacillus, Saccharomyces, and Bacillus (pg. 4745, Abstract). Table 1 shows the health benefits of various probiotic microorganisms, including Lactobacillus plantarum, Bacillus subtilis, Bacillus coagulans, and Saccharomyces (pg. 4753, Table 1 thru pg. 4754, cont. Table 1). That is, barring a showing of criticality for the specific limitations, one of ordinary skill in the art would expect that any probiotic microbe could be used in a fermentation process with a reasonable expectation of success (MPEP 2144.05 (II)(A) and (III)(A)).

	3. Applicant remarks (pg. 3, para. 3) that in teaching fermented beverage preparation, Bisterfeld teaches completely away from the preparation of a dry-weight type solid biomass-by describing only liquids. Baek also describes and teaches a beverage. Fijan and Chang and their generic disclosures cannot add to Ogueke, Bisterfeld or Baek the insight that a probiotic should be a dry-weight basis solid biomass.
However, in response to Applicant, this argument is moot, in view of the newly-cited reference of Nair. In addition, it would have been obvious to one of ordinary skill in the art of fermented food preparation to have added any (plant) growth medium component as a dry ingredient, especially, if the natural state of the ingredient is in a dry form, such as seeds, leaves, flowers or stems of a plant. For example, Ogueke et al. shows a dry weight of seed used in fermentation, and, Bisterfeld von Meer shows that the juice can be extracted from different parts of the Cannabis plant. Therefore, one of ordinary skill in the art would contemplate incorporating the pumpkin seeds, shown by Ogueke et al., and the Cannabis leaves or stems, shown by Bisterfeld von Meer, into a dried composition, while still retaining its nutritional value. In addition, it is well known in the art of food production that liquid products can be converted to a solid form or powder. Therefore, it would have also been obvious to have dehydrated the liquid products, shown by Ogueke et al., Bisterfeld von Meer, and Baek et al. (e.g., as a dehydrated soup or juice powders, respectively), and one would have been motivated, because dehydrated products have a long shelf life, which increases their value as commercial products.

	4. Applicant remarks (pg. 4, lines 8-13), that the present claims now set forth the transitional phrase, "consisting essentially of," specifying the bacteria choice and other constituents used in the claimed method to make the claimed solid biomass. One of ordinary skill in the art cannot not learn the claimed invention from the combined and cited prior art.
However, in response to Applicant, MPEP 2111.03 (III) states, in part:  For the purposes of searching for and applying prior art under 35 U.S.C. §102  and §103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). It is noted that it is not clear what the basic and novel characteristics of the claim 1 method are. The method only describes one step; i.e., the growing of at least one type of bacteria on a growth medium containing one or more types of growth media. In addition, it is not clear, for example, what is novel about the growth media components cited in claim 1, in view of the specification reciting many more potential growth media components than those cited in claim 1 (spec., para. [007]). 

Conclusion
	No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631